UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark one) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the three months ended June 30, 2013 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-20600 ZOLTEK COMPANIES, INC. (Exact name of registrant as specified in its charter) Missouri 43-1311101 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3101 McKelvey Road, St. Louis, Missouri (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (314) 291-5110 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes x No Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one). Large Accelerated Filer Accelerated Filer X Non-accelerated Filer Smaller Reporting Company Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No x Indicate the number of shares outstanding of each of the registrant's classes of common stock as of the latest practicable date: As of August 9th, 2013, 34,390,922 shares of Common Stock, $.01 par value, were outstanding. 1 ZOLTEK COMPANIES, INC. INDEX PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets – June 30, 2013 and September 30, 2012 Consolidated Statements of Operations – Three Months and Nine Months Ended June 30, 2013 and 2012 Consolidated Statements of Comprehensive Income – Three Months and Nine Months Ended June 30, 2013 and 2012 Consolidated Statement of Changes in Shareholders’ Equity – Nine Months Ended June 30, 2013 Consolidated Statements of Cash Flows –Nine Months Ended June 30, 2013 and 2012 Notes to Consolidated Financial Statements (Unaudited) Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures About Market Risk Item 4. Controls and Procedures PART II. OTHER INFORMATION Item 1. Legal Proceedings Item 6. Exhibits SIGNATURES EXHIBIT INDEX 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements ZOLTEK COMPANIES, INC. CONSOLIDATED BALANCE SHEET (Amounts in thousands, except share data) (Unaudited) June 30, September 30, Assets Current assets: Cash and cash equivalents $ 24,004 $ 29,935 Accounts receivable, less allowance for doubtful accounts of $161 and $223 24,447 35,918 Inventories, net 81,108 67,942 VAT Receivable 4,722 6,190 Other current assets 3,154 2,617 Total current assets 137,435 142,602 Property and equipment, net 209,715 215,650 Other assets 448 436 Total assets $ 347,598 $ 358,688 Liabilities and shareholders' equity Current liabilities: Current maturities of long-term debt $ 4,216 $ 4,161 Trade accounts payable 5,118 12,473 Accrued expenses and other liabilities 6,179 8,687 Construction payables 1,963 1,784 Total current liabilities 17,476 27,105 Long-term debt 19,205 22,978 Hungarian grant - allowance against future depreciation 6,151 6,777 Deferred tax liabilties 484 473 Liabilities carried at fair value 100 384 Total liabilities 43,416 57,717 Commitments and contingencies (See Note 7) Shareholders' equity: Preferred stock, $.01 par value, 1,000,000 shares authorized, no shares issued and outstanding - - Common stock, $.01 par value, 50,000,000 shares authorized, 34,387,635 and 34,355,192 shares issued and outstanding at June 30, 2013 and September 30, 2012 344 344 Additional paid-in capital 482,382 481,743 Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total shareholders' equity 304,182 300,971 Total liabilities and shareholders' equity $ 347,598 $ 358,688 The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 3 ZOLTEK COMPANIES, INC. CONSOLIDATED STATEMENT OF OPERATIONS (Amounts in thousands, except share and per share data) (Unaudited) Three months ended June 30, Nine months ended June 30, Net sales $ 30,310 $ 48,078 $ 99,493 $ 142,138 Cost of sales 24,108 36,800 77,182 106,714 Gross profit 6,202 11,278 22,311 35,424 Application and development costs 1,709 1,708 5,999 5,331 Selling, general and administrative expenses 3,495 3,168 9,964 9,771 Operating income 998 6,402 6,348 20,322 Other (expense) income: Interest expense, net ) (Loss) gain on foreign currency transactions ) ) 454 282 Other (expense) income, net ) ) 85 ) Gain on liabilities carried at fair value - 243 - 73 (Loss) income from operations before income taxes ) 5,893 6,487 19,674 Income tax expense 556 327 1,101 1,067 Net (loss) income $ ) $ 5,566 $ 5,386 $ 18,607 Basic (loss) income per share $ ) $ 0.16 $ 0.16 $ 0.54 Diluted (loss) income per share $ ) $ 0.16 $ 0.16 $ 0.54 Weighted average common shares outstanding – basic 34,384,691 34,355,192 34,369,334 34,359,433 Weighted average common shares outstanding – diluted 34,752,125 34,413,680 34,533,257 34,413,907 The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 4 ZOLTEK COMPANIES, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Amounts in thousands) (Unaudited) Three months ended June 30, Nine months ended June 30, Net (loss) income $ ) $ 5,566 $ 5,386 $ 18,607 Foreign currency translation adjustment 8,299 ) ) ) Change in unrealized fair value of cash flow hedge, net of tax of $0 217 ) 284 ) Comprehensive income (loss) $ 7,619 $ ) $ 2,572 $ 7,216 5 ZOLTEK COMPANIES, INC. CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY (Amounts in thousands) (Unaudited) Total Shareholders’ Equity Common Stock Additional Paid-In Capital Accumulated Other Comprehensive Loss Accumulated Deficit Balance, September 30, 2012 $ 300,971 $ 344 $ 481,743 $ ) $ ) Comprehensive income (loss) 2,572 ) 5,386 Stock option expense 346 346 Vesting of restricted stock 79 79 Exercise of stock options 213 213 Difference between compensation and change in liability for restricted stock awards 1 1 Balance, June 30, 2013 $ 304,182 $ 344 $ 482,382 $ ) $ ) The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 6 ZOLTEK COMPANIES, INC. CONSOLIDATED STATEMENT OF CASH FLOWS (Amounts in thousands) (Unaudited) Nine months ended June 30, Cash flows from operating activities: Net income $ 5,386 $ 18,607 Adjustments to reconcile net income to net cash from operating activities: Depreciation 13,770 13,309 Amortization of financing fees and debt discount 62 11 Deferred taxes 11 - Loss on liabilities carried at fair value - ) Foreign currency transaction gain ) ) Stock compensation expense 353 799 Loss on disposal of assets - 646 Changes in assets and liabilities: Decrease (increase) in accounts receivable 11,203 ) Increase in inventories ) ) Increase in other current assets and other assets 760 2,143 Decrease in trade accounts payable ) ) (Decrease) increase in accrued expenses and other liabilities ) 215 Net cash provided by operations 7,548 8,250 Cash flows from investing activities: Purchases of property and equipment ) ) Increase in construction payables 179 969 Net cash used in investing activities ) ) Cash flows from financing activities: Payment of financing fees - ) Proceeds from exercise of stock options 213 4 Repayment of credit lines - ) Borrowings of notes payable - 26,524 Repayment of notes payable ) - Cash settlement of restricted shares - ) Net cash (used in) provided by financing activities ) 21,095 Effect of exchange rate changes on cash and cash equivalents ) ) Net (decrease) increase in cash and cash equivalents ) 12,061 Cash and cash equivalents at beginning of period 29,935 16,980 Cash and cash equivalents at end of period $ 24,004 $ 29,041 The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 7 ZOLTEK COMPANIES, INC . NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. ORGANIZATION AND BASIS OF PRESENTATION Zoltek Companies, Inc. is a holding company, which operates through wholly-owned subsidiaries Zoltek Corporation, Zoltek Zrt., Zoltek de Mexico SA de CV, Zoltek de Occidente SA de CV, Engineering Technology Corporation (“Entec Composite Machines”), Zoltek Properties, Inc., and Zoltek Automotive, LLC. Zoltek Corporation (“Zoltek”) develops, manufactures and markets carbon fibers and related products, including carbon fibers preimpregnated with resin known as “prepreg,” and technical fibers in the United States. Carbon fibers are a low-cost but high performance reinforcement for composites used as the primary building material in everyday commercial products. Technical fibers are an intermediate product used in heat-resistant applications such as aircraft brakes. Zoltek Zrt. is a Hungarian subsidiary that manufactures and markets carbon fibers and technical fibers and manufactures acrylic fiber precursor raw material used in production of carbon fibers and technical fibers. Zoltek de Mexico SA de CV and Zoltek de Occidente SA de CV are Mexican subsidiaries that manufacture carbon fibers and precursor raw material. Entec Composite Machines manufactures and markets filament winding and pultrusion equipment used in the production of large volume composite parts. The Company’s primary sales markets are in Europe and the United States; however, the Company has an increasing presence in Asia. Unless the context otherwise indicates, references to the “Company” are to Zoltek Companies, Inc. and its subsidiaries. Certain amounts have been reclassified to conform to the current year or quarter presentation. Basis of Presentation The accompanying condensed consolidated financial statements of the Company have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to Form 10-Q and the rules and regulations of the Securities and Exchange Commission. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements and should be read in conjunction with the Company’s Annual Report on Form 10-K for the fiscal year ended September 30, 2012, which includes consolidated financial statements and notes thereto. In the opinion of management, all normal recurring adjustments and estimates considered necessary for a fair presentation have been included. The results of operations of any interim period are not necessarily indicative of the results that may be expected for a full fiscal year. The unaudited interim condensed consolidated financial statements include the accounts and transactions of the Company and its wholly-owned subsidiaries. Adjustments resulting from the currency translation of financial statements of the Company’s foreign subsidiaries are reflected as “ Accumulated other comprehensive loss” within shareholders’ equity. Gains and losses from foreign currency transactions are included in the condensed consolidated statements of operations as “Other income (expense).” All significant inter-company transactions and balances have been eliminated in consolidation. Adoption of New Accounting Standards In February 2013, the FASB issued ASU No. 2013-02, Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income. Under this standard, entities are required to disclose additional information with respect to changes in accumulated other comprehensive income (“AOCI”) balances by component and significant items reclassified out of AOCI. Expanded disclosures for presentation of changes in AOCI involve disaggregating the total change of each component of other comprehensive income (loss) as well as presenting separately for each such component the portion of change in AOCI related to (1) amounts reclassified into income and (2) current-period other comprehensive income. The ASU is effective for fiscal years, and interim periods within those years, beginning on or after December 15, 2012 (the Company’s current fiscal year ending September 30, 2013), with early adoption permitted. The Company does not expect the adoption of ASU 2013-02 to have a material impact on the Company’s consolidated financial statements. 8 2.INVENTORIES Inventories, net of reserves, consist of the following (in thousands): June 30, September 30, Raw materials $ 5,164 $ 8,631 Work-in-process 17,566 15,192 Finished goods 40,787 Consigned inventory 2,896 Supplies and other 356 436 $ 81,108 $ 67,942 Inventories are valued at the lower of cost or market and are removed from inventory under the first-in-first-out method (“FIFO”). Cost of inventory includes material, labor and overhead. The Company recorded inventory valuation reserves of $0.8 million and $0.4 million as of June 30, 2013 and September 30, 2012, respectively, to reduce the carrying value of inventories to a net realizable value. Consigned inventory represents contractually required finished goods inventory levels for certain key customers physically located at customer sites. If future demand or market conditions are less favorable than the Company’s projections, additional inventory write-downs may be required and would be reflected in cost of sales on the Company’s statement of operations in the period in which the determination is made. 3. SEGMENT INFORMATION The Company’s strategic business units are based on product lines which are comprised of three reportable segments: carbon fibers, technical fibers and corporate/other products. The carbon fibers segment manufactures commercial carbon fibers used as reinforcement material in composites and related products, including prepregs and equipment used to manufacture composite products. The technical fibers segment manufactures oxidized acrylic fibers and specialty carbon fibers used to manufacture aircraft brake pads and for heat/fire barrier applications. These two segments also facilitate development of product and process applications to increase the demand for carbon fibers and technical fibers. The carbon fibers and technical fibers segments’ production facilities are located geographically in the United States, Hungary and Mexico. The remaining business represented in the corporate/other products segment relates to water treatment and electrical services provided by the Hungarian operations and costs associated with the corporate headquarters. 9 Management evaluates the performance of its segments on the basis of operating income (loss)contribution. The following tables present financial information on the Company’s segments as of June 30, 2013 and September 30, 2012, and for the three and nine months ended June 30, 2013 and 2012 (in thousands): Three months ended June 30, 2013 Carbon Fibers Technical Fibers Corporate/ Other Total Net sales $ 21,632 $ 8,316 $ 362 $ 30,310 Cost of sales 17,820 6,124 164 24,108 Gross profit 3,812 2,192 198 6,202 Operating income (loss) 2,067 2,066 ) 998 Depreciation 3,431 456 715 4,602 Capital expenditures 1,029 916 1,228 3,173 Three months ended June 30, 2012 Carbon Fibers Technical Fibers Corporate/ Other Total Net sales $ 39,576 $ 7,854 $ 648 $ 48,078 Cost of sales 31,373 4,797 630 36,800 Gross profit 8,203 3,057 18 11,278 Operating income (loss) 6,754 2,780 ) 6,402 Depreciation 3,988 334 136 4,458 Capital expenditures 2,650 880 2,253 5,783 Nine months ended June 30, 2013 Carbon Fibers Technical Fibers Corporate/ Other Total Net sales $ 75,497 $ 22,602 $ 1,394 $ 99,493 Cost of sales 61,295 14,796 1,091 77,182 Gross profit 14,202 7,806 303 22,311 Operating income (loss) 8,612 7,418 ) 6,348 Depreciation 11,614 1,164 992 13,770 Capital expenditures 3,318 3,993 2,293 9,604 Nine months ended June 30, 2012 Carbon Fibers Technical Fibers Corporate/ Other Total Net sales $ 115,199 $ 25,168 $ 1,771 $ 142,138 Cost of sales 89,118 15,902 1,694 106,714 Gross profit 26,081 9,266 77 35,424 Operating income (loss) 21,217 8,306 ) 20,322 Depreciation 11,933 995 381 13,309 Capital expenditures 14,163 1,131 2,716 18,010 Total Assets Carbon Fibers Technical Fibers Corporate/ Other Total June 30, 2013 $ 295,383 $ 35,930 $ 16,285 $ 347,598 September 30, 2012 $ 301,440 $ 31,597 $ 25,651 $ 358,688 10 4.EARNINGS PER SHARE In accordance with Accounting Standards Codification (“ASC”) 260, the Company has evaluated its diluted income per share calculation. The Company had outstanding stock compensation at June 30, 2013 and outstanding warrants and stock compensation at June 30, 2012 which were not included in the determination of diluted income per share because these shares were anti-dilutive. The following is the diluted impact of the stock options on net income (loss) per share for the three and nine months ended June 30, 2013 and 2012, respectively, (in thousands, except per share amounts): Three months ended June 30, Nine months ended June 30, Numerators: Net (loss) income $ ) $ 5,566 $ 5,386 $ 18,607 Denominators: Average shares outstanding – basic 34,385 34,355 34,369 34,359 Impact of stock options 367 59 164 55 Average shares outstanding – diluted 34,752 34,414 34,533 34,414 Basic (loss) income per share $ ) $ 0.16 $ 0.16 $ 0.54 Diluted (loss) income per share $ ) $ 0.16 $ 0.16 $ 0.54 5.FINANCING TRANSACTIONS Hungarian Grant The Hungarian government has pledged a grant of 2.9billion HUF to Zoltek’s Hungarian subsidiary, which translated at the June 30, 2013 exchange rate, is approximately $12.8 million. The grant is intended to provide a portion of the capital resources to modernize the subsidiary’s facility, establish a research and development center, and support buildup of manufacturing capacity of carbon fibers. As of June 30, 2012, Zoltek’s Hungarian subsidiary has received approximately 2.6 billion HUF ($11.5 million) in grant funding. These funds have been recorded as a liability on the Company’s consolidated balance sheet. The liability is being amortized over the life of the assets procured by the grant funds, offsetting the depreciation expense from the assets into which the proceeds of the grant are invested. The Company has presented bank guarantees amounting to 120% of the amount of the grant as received. The Company may be required to repay all or a portion of the grant if, among other things, the Hungarian subsidiary: fails to obtain revenue targets; fails to employ an average annual staff of at least 1,200 employees; fails to utilize regional suppliers for at least 45% of its purchases; fails to obtain consent from the Hungarian government prior to selling assets created with grant funds; fails to use grant funds in accordance with the grant agreement; fails to provide appropriate security for the grant; makes or made an untrue statement or supplies or supplied false data in the grant agreement, grant application or during the time of the grant; defaults on its obligations by more than 30 days; withdraws any consents it gave in the grant agreement; or causes a partial or complete failure or hindrance of the project that is the subject of the grant. These targets must be achieved during a five-year measurement period from October 2013 to October 2018. As of June 30, 2013, the Hungarian subsidiary had fewer than 800 employees. Although there can be no assurance, the Company anticipates it will comply with the requirements of the grant agreement when the measurement period begins. The Company is currently evaluating several alternatives to satisfy these covenants. If Zoltek Zrt. is unable to comply with them or obtain an amendment of the requirements, it would be required to pay back all or a portion of the grant funds, which could have a material adverse effect on our future revenues and business, results of operations, financial condition and cash flow. Financing Activity Hungarian Financing On June 15, 2012, Zoltek Zrt. completed an amended credit facility with Raiffeisen Bank Zrt. (the “Lender”) pursuant to which Zoltek Zrt. and the Lender entered into a Credit Facility Agreement, dated as of June 1, 2012, and a Restated and Amended Uncommitted Credit Line Agreement, dated as of June 1, 2012. Under the credit facility, the Lender agreed to provide Zoltek Zrt.: (1) a term facility in the maximum amount of 13.6 million EUR ($17.7 million at the June 30, 2013 exchange rate) (the “Term Facility”); and (2) a multicurrency revolving credit facility in the amount of up to 1.12 billion HUF ($5.0 million at the June 30, 2013 exchange rate) (the “Revolving Facility”). 11 The Term Facility is a five-year term loan and bears interest at 4.17% per annum. Principal under the Term Facility is payable semi-annually in equal installments. The Revolving Facility is a revolving credit facility that expires on May 30, 2014 and has a total commitment of 1.12 billion HUF subject to a borrowing base. In addition to the Term Facility and the Revolving Facility, Zoltek Zrt. has obtained from the Lender a bank guaranty in the amount of HUF 3.48 billion ($15.4 million at the June 30, 2013 exchange rate) as required by the Hungarian government grant. The obligations of Zoltek Zrt. under this credit facility are guaranteed by the Company. This credit facility contains representations and warranties, and a requirement that Zoltek Zrt. maintain a minimum current asset ratio and minimum annual EBITDA, in addition to other covenants. Zoltek Zrt. was in compliance with all covenants as of June 30, 2013. Zoltek Zrt. had previously maintained a credit facility with the Lender, which expired May 30, 2012 and the facility was replaced with the new facility. As of June 30, 2013, the Company had borrowed $14.2 million under this new credit facility. U.S. Financing On March 30, 2012, Zoltek Companies, Inc. entered into a $10 million term loan with Enterprise Bank & Trust (the “Enterprise Loan”) secured by the real property associated with its facilities in the St. Louis, Missouri area. The Enterprise Loan is a seven-year term loan maturing March 30, 2019. Principal of the Enterprise Loan is payable monthly with a balloon payment due at maturity. The Enterprise Loan bears interest at an annual rate equal to one-month LIBOR plus 3%. The Company contemporaneously entered into a swap agreement that fixes the interest rate on the Enterprise Loan at 4.75% per annum. The loan agreement contains representations and warranties, and a requirement that the Company, on a consolidated basis, maintain minimum fixed charge coverage and leverage ratios, in addition to other covenants. The Company was in compliance with all covenants as of June 30, 2013. As of June 30, 2013, the principal balance of this term loan was $9.2 million. The Company primarily utilized the proceeds of the Enterprise Loan to repay all outstanding balances under the Company's former revolving credit facility with its former U.S. bank; the refinanced borrowings had been incurred in connection with the purchase of our St. Peters, Missouri plant. On April 27, 2012, the Company entered into a $15 million revolving credit agreement with JPMorgan Chase, N.A., with annual interest based on LIBOR plus 2.5%, adjusted monthly. The revolving credit facility is subject to a borrowing base and financial covenants and expires on April 27, 2015. The Company was in compliance with all covenants as of June 30, 2013. As of June 30, 2013, the Company had no borrowings under this revolving credit agreement. The Company had no borrowings under credit lines as of both June 30, 2013 and September 30, 2012. The Company’s long-term debt consists of the following (amounts in thousands): June 30, 2013 September 30, US term loan $ 9,222 $ 9,667 Hungarian term facility 14,199 17,472 Total long-term debt including current maturities $ 23,421 $ 27,139 Less: amounts payable within one year ) ) Total long-term debt, less current maturities $ 19,205 $ 22,978 6. STOCK COMPENSATION EXPENSE The Company maintains long-term incentive plans that authorize the Board of Directors or its Compensation Committee (the “Committee”) to grant key employees, officers and directors of the Company incentive or nonqualified stock options, stock appreciation rights, performance shares, restricted shares and performance units. The Committee determines the prices and terms at which awards may be granted along with the duration of the restriction periods and performance targets. All issuances are granted out of shares authorized, as the Company has no treasury stock. Stock option awards During fiscal 2012 the Company awarded performance-basedstock options with separate performance conditions in fiscal years 2012, 2013, and 2014, to named executive officers and other key employees. The Company recognizes compensation expense related to each separate service period during the respective period. As of June 30, 2013 the maximum number of performance-based options available to vest subject to certain operating performance targets is During fiscal 2013, the Company granted stock options to purchase a total of 30,000 shares of common stock with a vesting period of one to two years to certain key employees. Additionally, the Company granted stock options to purchase a total of 37,500 shares of common stock to our directors which vested immediately at time of grant. 12 The following table summarizes information for options currently outstanding and exercisable at June 30, 2013: Options Outstanding Range of Exercise Prices Number Wtd. Avg. Remaining Life (years) Wtd. Avg. Exercise Price Aggregate Intrinsic Value - 5.72 879,989 7 $ 5.71 $ 6,334,621 - 8.60 172,675 6 7.95 857,005 - 24.12 115,000 4 15.40 36,375 31.07 45,000 4 31.07 - - 31.07 1,212,664 $ 7,228,001 Options Exercisable Range of Exercise Prices Number Wtd. Avg. Remaining Life (years) Wtd. Avg. Exercise Price Aggregate Intrinsic Value - 5.72 224,989 6 $ 5.69 $ 1,625,171 - 8.60 105,175 3 7.99 517,430 - 24.12 115,000 3 15.40 36,375 31.07 45,000 4 31.07 - - 31.07 490,164 $ 2,178,976 The fair value of each option grant is estimated on the date of the grant using the Black-Scholes option-pricing model with the following weighted average assumptions: Assumptions Fiscal 2013 Fiscal 2012 Fiscal 2011 Expected life of option (Years) 3 - 5 3 - 5 5 Risk-free interest rate 0.4% - 0.9% 0.4% - 0.8% % Volatility of stock 59% - 75% 72% - 79% 73 % Forfeiture rate 0% - 16% 0% - 16% 0 % Volatility, expected term and dividend yield assumptions were based on the Company’s historical experience. The risk-free rate was based on a U.S. treasury note with a maturity similar to the option grant’s expected term. Restricted stock awards Under the Company’s equity incentive plans, employees and directors may be granted restricted stock awards with participation rights which are valued based upon the fair market value on the date of the grant. In accordance with ASC 718, the Company determined its practice of settling vested restricted shares in cash resulted in a modification in fiscal 2010 from equity to liability accounting for the remaining unvested restricted shares. The fair value of the modified liability award is measured each reporting date through settlement and any adjustments to increase or decrease the liability are recorded either as compensation cost or a charge to equity. During the first quarter of fiscal 2013, 15,000 shares of restricted stock vested. As of June 30, 2013, there were no restricted shares outstanding. The Company recorded into selling and general administrative expense for its corporate/other products segment the cost of employee services received in exchange for equity instruments based on the grant-date fair value of those instruments in accordance with the provisions of ASC 718, which was $0.1 million and $0.4 million for the three and nine months ended June 30, 2013, and $0.1 million and $0.8 million for the three and nine months ended June 30, 2012. There were no recognized tax benefits during the three and nine months ended June 30, 2013 or 2012, as any benefit is offset by the Company's full valuation allowance on its net deferred tax asset. The number of optionsincluded in thecalculation ofexpenseassociated with performance-based shares is based on the Company’s assessment of the probability of achieving expected targets. 13 7 . COMMITMENTS AND CONTINGENCIES CONCENTRATION OF CREDIT RISK Zoltek's carbon fiber products are primarily sold to customers in the wind energy and composite industries and its technical fibers are primarily sold to customers in the aerospace industry. Entec Composite Machines’ products are primarily sold in the composite industry. The Company performs ongoing credit evaluations and generally requires collateral for significant export sales to new customers. The Company maintains reserves for potential credit losses and such losses have been within management's expectations. In the three months ended June 30, 2013 and 2012, the Company reported aggregate sales of $12.6 million and $24.1 million, respectively, to Vestas Wind Systems, a leading wind turbine manufacturer . In the nine months ended June 30, 2013 and 2012, the Company reported aggregate sales of $43.4 million and $64.1 million, respectively, to Vestas Wind Systems . ENVIRONMENTAL The Company's operations generate various hazardous wastes, including gaseous, liquid and solid materials. The operations of the Company's carbon fibers and technical fibers business segments utilize thermal oxidation of various by-product streams designed to comply with applicable laws and regulations. The plants produce air emissions that are regulated and permitted by various environmental authorities. The plants are required to verify by performance tests that certain emission rates are not exceeded. The Company does not believe that compliance by its carbon fibers and technical fibers operations with applicable environmental regulations will have a material adverse effect upon the Company's future capital expenditure requirements, results of operations or competitive position. There can be no assurance, however, as to the effect of interpretation of current laws or future changes in federal, state or international environmental laws or regulations on the business segment's results of operations or financial condition. SOURCES OF SUPPLY As part of its growth strategy, the Company has developed and manufactures its own precursor acrylic fibers and all of its carbon fibers and technical fibers. The primary source of raw material for the precursor is ACN (acrylonitrile), which is a commodity product with multiple sources. 8. INCOME TAXES The Company currently hasnet operating loss carryforwards available to offset future tax liabilities.The Company has recorded a full valuation allowance against its deferred tax assets in Hungary, the United States and Mexico.The valuation allowance will be retained until there is sufficient positive evidence to conclude that it is more likely than not that the tax benefits associated with the deferred tax asset, or some portion of them, will be realized. In the consolidated balance sheet, the Company classifies its deferred tax assets and liabilities as either current or non-current, according to the expected reversal date of the temporary differences as of the reporting date. As of June 30, 2013, we had uncertain tax positions which may change as a result of the outcomes of audits. The Company tracks uncertain tax positions under the guidance of ASC 740-10. Income tax expense was $0.6 million and $1.1 million for the three and nine months ended June 30, 2013, respectively, compared to an expense of $0.3 million and $1.1 million for the three and nine months ended June 30, 2012, respectively. During the first nine months of fiscal 2013, the Company recognized expense of $0.8 million related to the local Hungarian municipality tax, $0.2 million was incurred related to Hungarian federal tax and $0.1 million was recorded related to U.S. and Mexico minimum tax payments. Our utilization of tax loss carryforwards for federal tax in Hungary is limited to only 50% of taxable income in fiscal 2013 and beyond. During the first nine months of fiscal 2012, an expense of $1.0 million was incurred related to the local Hungarian municipality tax and less than $0.1 million was recorded related to U.S. and Mexico minimum tax payments. 9. FAIR VALUE MEASUREMENT OF INSTRUMENTS Zoltek adopted ASC 820 on October 1, 2008. ASC 820 defines fair value, establishes a framework for measuring fair value, and expands disclosures about fair value measurements. The fair value hierarchy for disclosure of fair vale measurements under ASC 820 is as follows: Level 1 – Valuations based on quoted prices for identical assets or liabilities in active markets that the Company has the ability to access. 14 Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the overall fair value measurement. The fair value of the restricted shares is determined using the current market price for the shares and an estimated forfeiture rate, an unobservable input. Although the market price of the shares is based on quoted market prices in an active market, the forfeiture rate is considered to be a significant input and therefore we have deemed the liability associated with the restricted shares to be Level 3. Interest Rate Swap On March 30, 2012, the Company entered into an interest rate swap agreement that fixes the interest rate on its term loan in order to manage the risk associated with changes in interest rates. This interest rate derivative instrument has been designated as a cash flow hedge of our expected interest payments under the FASB’s ASC Topic 815, “Derivatives and Hedging.” This instrument effectively converts variable interest payments on the term loan into fixed payments. In a cash flow hedge, the effective portion of the change in fair value of the hedging derivative is recorded in accumulated other comprehensive income (loss) and is subsequently reclassified into earnings during the same period in which the hedged item affects earnings. The change in fair value of any ineffective portion of the hedging derivative is recognized immediately in earnings. The fair value of the interest rate swap is determined using an internal valuation model which relies on the expected LIBOR yield curve as the most significant input. Additionally included in the model are estimates of counterparty and the Company’s non-performance risk as the most significant inputs. Because each of these inputs are directly observable or can be corroborated by observable market data, we have categorized the interest rate swap as Level 2 within the fair value hierarchy. Warrants and Restricted Shares The Company adopted ASC 815-40 on October 1, 2009. In connection with the adoption, the Company determined that its outstanding warrants as of the adoption date, which included warrants issued in May 2006, July 2006, October 2006, and December 2006, were not indexed to the Company’s own stock. These warrants were treated as a fair value liability, which requires separate accounting pursuant to ASC 815-40. The fair value of the warrants was reclassified from equity to a fair value liability on October 1, 2009. The Company used a Black-Scholes pricing model to determine the fair value of the warrants. Fair values under the Black-Scholes model are partially based on the expected remaining life of the warrants, which is an unobservable input. Therefore, we have deemed the fair value liability associated with the outstanding warrants to have Level 3 inputs. If the inputs used to measure the financial assets and liabilities fall within more than one level described above, the categorization is based on the lowest level input that is significant to the fair value measurement of the instrument. The fair value of the warrants, restricted shares and swap as of June 30, 2013 and September 30, 2012, was as follows (amounts in thousands, except per share amounts): Description Wtd. Avg Fair Value Per Share Shares Issuable Upon Exercise Total Level 1 Level 2 Level 3 Warrants December 2006 Issuance As of June 30, 2013 - As of September 30, 2012 - 827,789 - Restricted Shares As of June 30, 2013 - As of September 30, 2012 $ 7.33 15,000 $ 110 - - $ 110 Interest Rate Swap As of June 30, 2013 $ 100 - $ 100 - As of September 30, 2012 384 - 384 - During the first quarter of fiscal 2013, warrants to purchase 827,789 shares expired. The restricted shares balance increased by less than $0.1 million related to an increase in fair value which was offset by the settlement of $0.1 million (15,000 shares) that vested during the quarter. There was no balance outstanding at June 30, 2013, as compared to a $0.1 million balance at September 30, 2012. There were no shares of restricted stock outstanding as of June 30, 2013. 15 Derivatives designated as hedging instruments Change in Unrealized Gain (Loss) Recognized in Accumulated Other Comprehensive Loss Interest Rate Swap Three months ended June 30, 2013 $ 217 Three months ended June 30, 2012 $ ) We did not record any ineffectiveness in earnings related to the interest rate swap for the three months ended June 30, 2013 and 2012. As of June 30, 2013, no deferred gains or losses are expected to be reclassified into earnings as interest expense related to the interest rate swap over the next twelve months as we expect the hedging relationship will remain unchanged. 10 .FOREIGN CURRENCY TRANSLATION The Company’s Hungarian subsidiary, Zoltek Zrt. has a functional currency of the HUF. As a result, the Company is exposed to foreign currency risks related to this investment. The consolidated balance sheet of Zoltek Zrt. was translated from Hungarian Forints to U.S. dollars, at the exchange rate in effect at the applicable balance sheet date, while its consolidated statement of operations was translated using the average exchange rates in effect for the periods presented. The related translation adjustments are reported as other comprehensive income (loss) within shareholders’ equity. Gains and losses from foreign currency transaction of Zoltek Zrt. are included in the results of operations as other income (expense). The HUF weakened by 2.0% against the U.S. dollar during the first nine months of fiscal 2013. This currency fluctuation caused an increase of $3.1 million in our accumulated other comprehensive loss for the nine months ended June 30, 2013. The functional currency of Zoltek de Mexico is the U.S. dollar. 16 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations General Zoltek Companies, Inc. is an applied technology and advanced materials company. Our mission is to lead the commercialization of carbon fiber through our development of a price-competitive, high-performance reinforcement for composites used in a broad range of commercial products which we sell under the Panex ® trade name. In addition to manufacturing carbon fiber, we produce an intermediate product, a stabilized and oxidized acrylic fiber used in flame- and heat-resistant applications which we sell under the Pyron ® trade name. We led the development of the carbon fiber commercialization concept and we believe we are the largest manufacturer primarily focused on producing low-cost carbon fibers for commercial applications. We have spent over 15years developing and refining our proprietary technology and manufacturing processes and building capacity. During 2006, we began our transformation from primarily a development business to an operational phase and continued our expansion plans that were first announced in 2005. Also during 2006, the demand from commercial carbon fibers continued to increase substantially and the aerospace and commercial applications diverged. We believe this divergence will persist over a long period and validates our commercialization strategy. Zoltek’s mission to commercialize carbon fibers has proven successful over the past several years, but the development of large volume applications has been constrained because converting commercial carbon fibers to a finished product depends heavily on a fragmented and inefficient supply chain. Consequently, we are taking steps to accelerate the commercialization process. We design new equipment and develop new processing methods to support the commercialization strategy. The goal is to develop higher-throughput, lower-cost conversion methods designed to consolidate the supply chain and open new applications. These value-added, or “composite intermediate” products and processes, are being coordinated by Zoltek’s research and development (R&D) group. In 2010, Zoltek announced the formation of Zoltek Automotive, a subsidiary established to accelerate the incorporation of carbon fiber products into automotive applications. Zoltek Automotive seeks to lead the commercialization effort in the automotive applications, which we believe will ultimately be the largest user of carbon fibers. This group seeks to incorporate new developments in process equipment and manufacturing techniques into automotive manufacturing applications. As a part of this effort, in March 2012, Zoltek announced its collaboration with Magna Exteriors and Interiors, an operating unit of Magna International, Inc., to develop carbon fiber sheet molding compounds for the automotive industry. Magna Incorporated, based in Aurora, Ontario, Canada, is the largest automotive parts manufacturer in North America. The newly developed carbon fibersheet molding compoundcombines Zoltek’s Panex 35® commercial carbon fiber with Magna’s EpicBlendSMC™ sheet molding compound formulations. The new material allows Magna to offer an expanded range of lightweight parts and sub-systems for automotive, commercial truck and other markets. Magna Exteriors and Interiors markets the sheet molding compound directly to molders. We are aggressively marketing our products to obtain new business in both existing and new applications. New applications tend to require relatively long sales cycles due to the qualification of carbon fibers into new product development manufacturing and engineering. Targeted application areas include wind energy, deep sea drilling, infrastructure, automotive, aerospace secondary structures and aircraft brakes. During 2010, we added additional sales personnel in Asia, focusing on markets in China, India and Korea and have begun to see some success through new customers and sales in those regions. In order to manage our business, we focus on two separate business segments: carbon fibers and technical fibers (oxidized acrylic fibers). We also manage the corporate/other segment which consists of legacy and ancillary operations not directly related to the carbon fiber or technical fiber segments. On April 2, 2013, Zoltek announced that its Board of Directors had commenced a process of exploring and evaluating strategic alternatives to maximize shareholder value, and that the Company had engaged J.P. Morgan Securities LLC as the Company’s financial advisor. However, there can be no assurance that that this review will result in the Company pursuing any transaction or that a transaction, if pursued, will be completed. The Company does not intend to announce further developments regarding the process until its Board of Directors either completes its review or enters into a definitive agreement for a possible transaction. Key Performance Indicators Our management monitors and analyzes several key performance indicators within each of these segments to manage our business and evaluate our financial and operating performance, including: Revenue. In the short-term, management closely reviews the volume of product shipments and indicated customer requirements in order to forecast revenue and cash receipts. In the longer term, management believes that revenue growth through new product applications is the best indicator of whether we are achieving our objective of commercializing carbon fiber. We expect that new applications, including those we are attempting to facilitate, will positively affect demand for our products. 17 Gross profit. Management focuses on improving the gross profit over the long term while leading the commercialization of carbon fiber and controlling associated costs. The Company’s strategy is to maintain available unused capacity that positions the Company to capture opportunities in emerging applications. Operating expenses. Our operating expenses are driven by headcount and related administrative costs, marketing costs and research and development costs. We monitor headcount levels in specific geographic and operational areas. We believe that research and development expenditures will be the primary means by which we can facilitate new product applications. Cash flow from operating activities. Management believes that operating cash flow is meaningful to investors because it provides a view of Zoltek with respect to sustainability of our ongoing operations and the extent to which we may or may not require external capital. Operating cash flow also provides meaningful insight into the management of our working capital. Liquidity and cash flows. Due to the variability in revenue, our cash position fluctuates. We closely monitor our expected cash levels, particularly as they relate to operating cash flow, days’ sales outstanding, days’ payables outstanding and inventory turnover. Management aggressively pursues any past due receivables and seeks to actively manage inventory levels in order to effectively balance working capital with the Company’s strategy of assuring customers availability of supply. Management also monitors debt levels and the financing costs associated with debt. BUSINESS TRENDS Zoltek management has focused its efforts on building on the long-term vision of Zoltek as the leader in commercialization of carbon fibers as a low-cost but high performance reinforcement for composites. Management primarily emphasizes the following areas: ● Increased Sales Efforts in Selected International Markets. We have identified international markets with high growth potential for our existing and emerging commercial applications. Accordingly, we have added sales personnel and increased our marketing efforts in Asia. ● Business Development in Emerging Applications . We have identified emerging applications for our products with high growth potential across a variety of industries and regions.In November 2011, we took a major step toward growing our carbon fiber prepreg capabilities by opening a new 135,000 square foot facility outside of St. Louis, Missouri. One of our goals is to leverage our leadership in commercial carbon fibers to become the leading provider of commercial carbon fiber prepreg in the global marketplace. Our research and development center, to support our targeted applications with high volume manufacturing and processing technologies, is located at this new facility. We have also recently added pultrusion capacity and are now selling a line of pultrusion products. ● Operating Cash Flow and Cash Management. Our operations provided $7.5 million of cash during the first nine months of fiscal 2013. Our operations provided $8.3 million of cash during the first nine months of fiscal 2012. Cash used for inventory was $14.0 million and de creased accounts receivable provided cash of $11.2 million during fiscal 2013. We have established collection targets and payment targets for all customers and suppliers to improve control over our days’ sales outstanding and days’ payables outstanding. The Company reported $9.6 million of capital expenditures during the first nine months of fiscal 2013 . The Company intends to utilize operating cash flow and existing credit lines in order to accommodate working capital and capital expenditure requirements for the remainder of fiscal 2013. ● Foreign Currency Volatility. During the first nine months of fiscal 2013, the HUF strengthened against the U.S. dollar by 2.2% from the first nine months of fiscal 2012 and the Mexican Peso strengthened against the U.S. dollar by 5.2% from the first nine months of fiscal 2012. This resulted in higher processing costs in the respective countries. During the first nine months of fiscal 2013, the Euro strengthened against the U.S. dollar by 0.8% from the first nine months of fiscal 2012 resulting in increased revenue and some increased costs. The Company’s financial statements will continue to be impacted by foreign currency volatility. RESULTS OF OPERATIONS THREE MONTHS ENDED JUNE 30, 2, 2012 The Company's sales decreased 37.0%, or $17.8 million, to $30.3 million in thethird quarter of fiscal 2013 from $48.1 million in the third quarter of fiscal 2012. D uring the third quarter of fiscal 2013, volume of product shipments decreased 29.4% compared to the third quarter of 2012, which accounted for a decrease in revenue of approximately $15.4 million. Carbon fiber sales decreased 45.3%, or $18.0 million, to $21.6 million in the third quarter of fiscal 2013 from $39.6 million in the third quarter of fiscal 2012 due to decreased shipments to wind customers. Wind energy demand was adversely affected by the expiration of tax credits in the United States as of December 31, 2012, and by weakened demand in Europe and Asia. Although the United States tax credits were renewed in January 2013, there is a substantial lead time in planning, financing and constructing the wind generation capacity expansion encouraged by the applicable tax credits. Technical fiber sales increased 5.9%, or $0.4 million, to $8.3 million in the third quarter of fiscal 2013 from $7.9 million in the third quarter of fiscal 2012 due to increased shipments to aircraft brake customers. 18 The Company's cost of sales decreased by 34.5%, or $12.7 million, to $24.1 million in the third quarter of fiscal 2013 from $36.8 million in the third quarter of fiscal 2012. The decrease in cost of sales reflected decreased sales of 37.0% discussed above and decreased raw material costs. Costs of our primary raw material, ACN, decreased by approximately 10% from the third quarter of fiscal 2012. Carbon fiber cost of sales decreased by 43.2%, or $13.6 million, to $17.8 million for the third quarter of fiscal 2013 from $31.4 million for the third quarter of fiscal 2012 . The decrease in carbon fiber cost of sales reflected decreased sales of 45.3% as discussed above. Technical fiber cost of sales increased by 27.7% or $1.3 million, to $6.1 million for the third quarter of fiscal 2013 from $4.8 million for the third quarter of fiscal 2012 as a result of increased sales of 5.9% as discussed above and increased inventory costs through reduced production levels . The Company's gross profit decreased by $5.1 million, to $6.2 million, or 20.5% of sales in the third quarter of fiscal 2013 from $11.3 million, or 23.5% of sales in the third quarter of fiscal 2012. During the third quarter of fiscal 2013, available unused capacity costs increased to $3.0 million compared to the third quarter of fiscal 2012 when gross margin was negatively impacted by $0.7 million of available unused capacity costs. Carbon fiber gross profit percentage decreased to 17.6% for the third quarter of fiscal 2013 compared to 20.7% for the third quarter of fiscal 2012. Carbon fiber gross profit decreased to $3.8 million from $8.2 million during these respective periods. The decreases in carbon fiber gross profit and margin resulted primarily from decreased production levels associated with decreased sales of 45.3% as discussed above. Technical fiber gross profit decreased to $2.2 million, or 26.4% of sales, in the third quarter of fiscal 2013 from $3.1 million, or 38.9% of sales, in the third quarter of fiscal 2012. The decreases in technical fiber gross profit and margin resulted from increased inventory costs through reduced production levels. Application and market development costs were $1.7 million for the third quarters of fiscal 2013 and fiscal 2012, respectively. These costs included product development efforts, product trials and sales and product development personnel and related travel. Targeted emerging applications include automobile components, offshore oil and gas drilling, fire/heat barrier, CNG, electrical transmission, consumer electronicsand alternate energy technologies. Selling, general and administrative expenses increased to $3.5 million in the third quarter of fiscal 2013 compared to $3.2 million in the third quarter of fiscal 2012. The Company recorded $0.1 million for the cost of employee and director services received in exchange for equity instruments under ASC 718 during the third quarter of fiscal 2013 and fiscal 2012. The Company additionally recorded $0.2 million for the cost associated with our strategic alternative process during the third quarter of 2013. Operating income from the third quarter of fiscal 2013 was $1.0 million, a decline from operating income of $6.4 million reported during the third quarter of fiscal 2012. Carbon fiber operating income decreased to $2.1 million in the third quarter of fiscal 2013 from income of $6.8 million in the third quarter of fiscal 2012. Operating income from technical fibers decreased to $2.1 million in the third quarter of fiscal 2013 from $2.8 million in the third quarter of fiscal 2012. The decrease in operating income resulted primarily from the decrease in gross profit described above. Loss on foreign currency translations was $1.2 million for the third quarter of fiscal 2013, compared to a loss of $0.1 million for the third quarter of fiscal 2012. During the three months ended June 30, 2013, the Euro and the U.S. dollar weakened in value against the HUF as compared to the three months ended June 30, 2012 when the Euro and U.S. dollar also weakened in value against the HUF. As most of the Company’s Hungarian accounts receivables are denominated in Euros and U.S. dollars, the weakening in value of the Euro and U.S. dollar resulted in a loss recognized in our Hungarian subsidiary. The translation of the Hungarian subsidiary’s financial statements from its functional currency (HUF) to U.S. dollars is not included in determining net income for the period but is recorded in accumulated other comprehensive loss in equity. Other expense, net, was less than $0.1 million in the third quarter of fiscal 2013 compared to an expense of $0.6 million in the third quarter of fiscal 2012. Other expense, net consists primarily of gains and losses from the disposal of fixed assets. Income tax expense was $0.6 million for the third quarter of fiscal 2013 and $0.3 million of expense for the third quarter of fiscal 2012. An expense of $0.3 million was incurred related to the local Hungarian municipality tax, $0.2 million was incurred related to Hungarian federal taxes and less than $0.1 million was recorded related to U.S. and Mexico minimum tax payments. Our utilization of tax loss carryforwards in Hungary is limited to only 50% of taxable income in fiscal 2013 and beyond. During the third quarter of fiscal 2012, $0.3 million of expense related to the local Hungarian municipality tax and less than $0.1 million of expense was recorded related to U.S. and Mexico minimum tax payments. The foregoing resulted in a net loss of $0.9 million for the third quarter of fiscal 2013 compared to net income of $5.6 million for the third quarter of fiscal 2012. Similarly, the Company reported losses of $0.03 per share on a basic and diluted basis for the third quarter of fiscal 2013 and income of $0.16 per share on a basic and diluted basis for the third quarter of fiscal 2012. The weighted average basic common shares outstanding were 34.4 million for the third quarters of both fiscal 2013 and 2012. The weighted average diluted common shares outstanding were 34.8 million and 34.4 million for the third quarters of fiscal 2013 and 2012, respectively. 19 NINE MONTHS ENDED JUNE 30, 2, 2012 The Company's sales decreased 30.0%, or $42.6 million, to $99.5 million in the first nine months of fiscal 2013 from $142.1 million in the first nine months of fiscal 2012. During the first nine months of fiscal 2013, volume of product shipments decreased 27.2% compared to the first nine months of 2012, which accounted for a decrease in revenue of approximately $38.8 million. Carbon fiber sales decreased 34.5%, or $39.7 million, to $74.5 million in the first nine months of fiscal 2013 from $115.2 million in the first nine months of fiscal 2012 due to decreased shipments to wind customers. Technical fiber sales decreased 10.2%, or $2.5 million, to $22.6 million in the first nine months of fiscal 2013 from $25.1 million in the first nine months of fiscal 2012 due to decreased shipments to aircraft brake customers in the first half of fiscal 2013. The Company's cost of sales decreased by 27.7%, or $29.5 million, to $77.2 million in the first nine months of fiscal 2013 from $106.7 million in the first nine months of fiscal 2012. The decrease in cost of sales reflected decreased sales of 30.0% discussed above . Costs of our primary raw material, ACN, decreased by approximately 7.1% from the first nine months of fiscal 2012. Carbon fiber cost of sales decreased by 31.2%, or $27.8 million, to $61.3 million for the first nine months of fiscal 2013 from $89.1 million for the first nine months of fiscal 2012 . The decrease in carbon fiber cost of sales reflected decreased sales of 34.5% as discussed above. Technical fiber cost of sales decreased 7.0% or $1.1 million, to $14.8 million for the first nine months of fiscal 2013 from $15.9 million for the first nine months of fiscal 2012 as a result of decreased sales of 10.2% as discussed above. The Company's gross profit decreased by $13.1 million, to $22.3 million, or 22.4% of sales in the first nine months of fiscal 2013 from $35.4 million, or 24.9% of sales in the first nine months of fiscal 2012. During the first nine months of fiscal 2013, available unused capacity costs increased to $7.7 million compared to the first nine months of fiscal 2012 when gross margin was negatively impacted by $2.1 million of available unused capacity costs. Carbon fiber gross profit percentage decreased to 18.8% for the first nine months of fiscal 2013 compared to 22.6% for the first nine months of fiscal 2012. Carbon fiber gross profit decreased to $14.2 million from $26.1 million during these respective periods. Technical fiber gross profit decreased to $7.8 million, or 34.5% of sales, in the first nine months of fiscal 2013 from $9.3 million, or 36.8% of sales, in the first nine months of fiscal 2012. The decrease in gross profit and margin resulted primarily from decreased sales as discussed above. Application and market development costs were $6.0 million for the first nine months of fiscal 2013 and $5.3 million for the first nine months of fiscal 2012. These costs included product development efforts, product trials and sales and product development personnel and related travel. Targeted emerging applications include automobile components, offshore oil and gas drilling, fire/heat barrier and alternate energy technologies. Selling, general and administrative expenses were $10.0 million in the first nine months of fiscal 2013 and $9.8 million the first nine months of fiscal 2012. The Company recorded $0.4 million for the cost of employee and director services received in exchange for equity instruments under ASC 718 during the first nine months of fiscal 2013, a decrease of $0.4 million from the expense of $0.8 million recorded during the first nine months of fiscal 2012. The Company additionally recorded $0.2 million for the cost associated with our strategic alternative process during the first nine months of 2013. Operating income from the first nine months of fiscal 2013 was $6.3 million, a decline from operating income of $20.3 million during the first nine months of fiscal 2012. This decrease resulted primarily from a decrease in gross profit of $13.1 million and an increase in research and development expenses of $0.7 million. Carbon fiber operating income decreased to $8.6 million in the first nine months of fiscal 2013 from income of $21.2 million in the first nine months of fiscal 2012. The decrease resulted from a decrease in gross profit as discussed above. Operating income from technical fibers decreased to $7.4 million in the first nine months of fiscal 2013 from $8.3 million in the first nine months of fiscal 2012. The decrease in technical fiber operating income resulted from the decrease in gross profit described above. Gain on foreign currency translations was $0.5 million for the first nine months of fiscal 2013, compared to a gain of $0.3 million for the first nine months of fiscal 2012. During the first nine months of fiscal 2013, the Euro and the U.S. dollar strengthened in value against the HUF compared to the first nine months of fiscal 2012 when the Euro strengthened in value and the U.S. dollar weakened in value against the HUF. As most of the Company’s Hungarian accounts receivables are denominated in Euros and U.S. dollars, the strengthening in value of the Euro and U.S. dollar resulted in a gain recognized in our Hungarian subsidiary. The translation of the Hungarian subsidiary’s financial statements from its functional currency (HUF) to U.S. dollars is not included in determining net income for the period but is recorded in accumulated other comprehensive loss in equity. Other income, net, was $0.1 million for the first nine months of fiscal 2013 compared to an expense $0.8 million for the first nine months of fiscal 2012. Other expense, net consists primarily of gains and losses from the disposal of fixed assets. Income tax expense was $1.1 million for the first nine months of fiscal 2013 compared to an expense of $1.1 million for the first nine months of fiscal 2012. An expense of $0.8 million was incurred related to the local Hungarian municipality tax. $0.2 million was incurred related to Hungarian federal taxes and $0.1 million was recorded related to U.S. and Mexico minimum tax payments. During the first nine months of fiscal 2012, an expense of $1.0 million was incurred related to the local Hungarian municipality tax and less than $0.1 million was recorded related to U.S. and Mexico minimum tax payments. 20 The foregoing resulted in net income of $5.4 million for the first nine months of fiscal 2013 compared to a net income of $18.6 million for first nine months of fiscal 2012. Similarly, the Company reported income per share of $0.16 and $0.54 on a basic and diluted basis for the first nine months of fiscal 2013 and 2012, respectively. The weighted average basic common shares outstanding were 34.4 million for both the first nine months of fiscal 2013 and 2012. The weighted average diluted common shares outstanding were 34.5 million and 34.4 million for the first nine months of fiscal 2013 and 2012, respectively. Liquidity and Capital Resources The Company believes its cash currently on hand, cash flow from operations, and cash available from unused credit facilities should be sufficient to fund its identified liquidity needs during fiscal 2013. Cash Provided By (Used In) Continuing Operating Activities Operating activities provided $7.5 million of cash for the first nine months of fiscal 2013. The change in inventory levels used $14.0 million of cash during the first nine months of fiscal 2013. The Company continues its efforts to increase sales and expects over time, to reduce production levels to better match sales levels, if necessary. Cash flows were positively affected by depreciation of $13.8 million for the first nine months of fiscal 2013, which was included in the operating income of $6.3 million. Accounts receivables decreased by $11.2 million during the first nine months of fiscal 2013 reflecting decreased sales. Payables and accrued expenses decreased by $9.9 million. Operating activities provided $8.3million of cash for the first nine months of fiscal 2012. Inventory levels used $16.4 million during the first nine months of fiscal 2012 in anticipation of increased sales levels, including increases in consigned inventory, which represents contractually required finished goods inventory levels for certain key customers.
